Citation Nr: 1427693	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to diabetes mellitus.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus or a back disability.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to diabetes mellitus or a back disability.

6.  Entitlement to a disability rating in excess of 10 percent for a torn ligament, left knee, with degenerative changes (left knee disability).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J, Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Atlanta, Georgia.

In March 2011, the Board remanded the Veteran's claims for a Travel Board hearing.  In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Atlanta, Georgia.  A transcript of the proceeding has been associated with the claims file.

The Board notes that recent VA treatment records dated through September 2013 relating to the Veteran's service connection claims for hypertension and a left hip disability were associated with the electronic claims file after the issuance of the March 2009 Statements of the Case (SOCs).  The Veteran subsequently waived consideration of these records by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §20.1304(c) (2013).  The Board adds that none of these records are pertinent in that they do not include any notations pertaining to the history or etiology of the Veteran's already established current hypertension disorder, and they do not reflect any notations whatsoever regarding any left hip complaints, objective findings, or diagnosis.  Therefore, the Board may proceed with a decision on the claims.

The issues of entitlement to service connection for a back disability, entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and entitlement to a disability rating in excess of 10 percent for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's hypertension is etiologically related to a disease, injury, or event in service, to include conceded Agent Orange exposure, or to a service-connected disability; hypertension did not manifest within one year of discharge.

2.  The Veteran does not have a current left hip disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active service, and was not caused or aggravated by service-connected disability; service connection may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Service connection for a left hip disability is not warranted.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for hypertension and a left hip disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated January 2007 and May 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013).  The VCAA letters informed the Veteran of what information or evidence was needed to support his claims, including for claims for secondary service connection, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The VCAA notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records and available VA treatment records have been associated with the claims file.  The Board acknowledges that the Veteran lived in Naples, Florida in the early 1970s, and that he referenced in his Form 9 appeal that he was treated years ago at the Miami VA medical center for diabetes prior to receiving his care generally (later in the 1970s) at the Lake City VA medical center.  The Board notes, however, that the RO has requested these early records, and a negative reply was received.  See Rating Decision, November 1975.  Likewise, the Veteran himself reported in his Form 9 appeal that he was unable to obtain any records from the Miami, Florida VA medical center.  Therefore, the Board finds that the duty to assist in that regard has been satisfied.  

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for hypertension, the Veteran was provided with a VA examination in February 2007.  The Board finds that the February 2007 VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.  The February 2007 VA examiner reviewed the claims file, interviewed the Veteran, examined him, and provided an adequate supporting rationale for his opinion regarding secondary service connection (including both causation and aggravation).  While the Board acknowledges that the examiner did not specifically address the Veteran's contention that his hypertension was caused by exposure to herbicides in service, because there is no competent evidence tending to etiologically link the Veteran's hypertension to in-service herbicide exposure, there is not sufficient evidence to trigger the duty to provide a new VA examination.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist).

With regard to the Veteran's claim for service connection for a left hip disability, the Veteran has not been provided with a VA examination relating to his claim.  The Board notes that the references in the March 2008 rating decision and March 2009 SOC to a May 2007 VA examination were in fact references to a May 2007 VA examination relating to the Veteran's claim for an increased rating for his service-connected left knee disability (on appeal herein), and that no physical examination of the Veteran's left hip was performed during that VA examination.  In other words, the May 2007 VA examination did not relate whatsoever to the Veteran's left hip claim.  The Board adds that there is no indication in the May 2007 VA examination report relating to the Veteran's left knee that the Veteran has any left hip disability.  The report merely reflects that in the context of discussing his current left knee symptomatology, the Veteran mentioned that he falls due to his left knee disability, and that on one occasion he bruised his "hip," although which particular hip was not noted, and there was no indication that there was any current left hip symptomatology or condition resulting therefrom.  The Board finds that because there is no credible evidence tending to indicate that the Veteran has a left hip disability, and because there is no record of any left hip complaints in the Veteran's service treatment records or his post-service VA treatment records except for one instance in August 2002 involving pain radiating from his left knee that was noted t have resolved, there is no duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).  While the Board acknowledges that at the Board hearing, the Veteran reported experiencing left hip pain around the time of his discharge from active service, such is not an indication of any current left hip disability so as to trigger any duty to provide a VA examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including hypertension and arthritis, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of hypertension and arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service. See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2013).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Hypertension

The Veteran served on active duty from February 1969 to February 1971.  He claims that he has a hypertension as a result of exposure to Agent Orange during his active service.  In the alternative, the Veteran claims that his hypertension was caused or aggravated by his service-connected diabetes mellitus.

As an initial matter, the Veteran's VA treatment records and a February 2007 VA examination report reflect diagnosed hypertension.  Therefore, the Veteran clearly has a current hypertension disorder.

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).

The Veteran's DD Form 214 reflects that he served in the Republic of Vietnam from July 1969 to July 1970.  Therefore, exposure to herbicides is conceded in this case.

In the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases, including ischemic heart disease.  The Board notes, however, that 38 C.F.R. § 3.309(e) was recently amended to include a new Note 3, which clarifies that, for the purposes of that section, the term "ischemic heart disease" does not include hypertension.  Therefore, hypertension is not among the diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be awarded on a presumptive basis.

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), as noted above, that regulation provides that service connection may be granted on a presumptive basis for certain listed "chronic" diseases, including hypertension, if manifested to a compensable degree within the applicable time period following service in a period of war or after January 1, 1947, which applicable period in the case of hypertension is one year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3) (2013).  As shown below, however, there is no competent medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from active duty.  Rather, he separated from service in 1971 and his first documented medical diagnosis of record is in 2002.  As such, service connection for hypertension cannot be granted on a presumptive basis under 38 C.F.R. § 3.309(a).  In addition, as shown below, there is no evidence of continuity of symptomatology of hypertension, a "chronic" disease, since service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).

The Veteran is not, however, precluded from proving service connection on a direct basis due to conceded herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993). 

To that end, the Veteran's service treatment records are silent as to any hypertension or notations of elevated blood pressure.  In fact, on his separation report of medical history, the Veteran checked the box indicating that he never had high blood pressure. 

The first medical record of hypertension is a September 2001 VA treatment record.  None of the prior VA treatment records show any notations regarding elevated blood pressure or a reported history of hypertension.  Furthermore, the Board notes that there is no medical evidence of record linking the Veteran's hypertension to his active service, including any herbicide exposure.  

The Board further notes that the Secretary "has determined that a positive association does not exist" between herbicide exposure and hypertension based on available occupational and environmental studies by the National Academy of Science to date.  See VA, Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (Jun. 8, 2010).

As noted in the VCAA section above, while the Board acknowledges that the February 2007 VA examiner did not address whether the Veteran's hypertension was caused by in-service herbicide exposure (and only addressed secondary service connection), the Board finds that an additional VA medical opinion is not required as there is no competent evidence tending to link the Veteran's hypertension to his service, including conceded herbicide exposure, and in light of the fact that the Secretary has already determined that a positive association does not exist between herbicide exposure and hypertension based on studies to date.  See VA, Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (Jun. 8, 2010).

As to the Veteran's own assertion that his claimed hypertension is related to service, the Board finds that as a lay person, the Veteran is not competent to etiologically link his hypertension to his active service over 40 years ago or to herbicide exposure, which requires medical expertise in the field of cardiovascular health.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Absent any competent, credible evidence tending to link the Veteran's hypertension to service, the Board finds that the preponderance of the evidence is against granting service connection for hypertension on a direct basis, to include as due to conceded herbicide exposure.

With regard to the Veteran's contention that his hypertension is secondary to his service-connected diabetes mellitus, the Board notes that the first record of diagnosed diabetes mellitus is July 2003, with a prior diagnosis of impaired fasting blood sugar in June 2002; hypertension is shown as diagnosed in 2001, prior to diabetes mellitus.

The February 2007 VA examination report reflects that the VA examiner opined that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus.  The examiner reasoned that hypertension is not a complication of diabetes, and with regard to aggravation, that there was no evidence of worsening of creatine or BUN levels.  The examiner also noted that the Veteran's diagnosis of hypertension predated his diagnosis of diabetes mellitus.

The Board adds that a December 2004 Diabetes Mellitus Physician's Statement submitted by the Veteran in support of his then-pending claim for a higher initial rating for his service-connected diabetes mellitus reflects that the VA physician did not check the box indicating that the Veteran had any cardiovascular complications as a result of his diabetes mellitus.

In addition, the Veteran was provided with a May 2005 VA examination relating to his then-pending claim for a higher initial rating for his service-connected diabetes mellitus.  The VA examiner opined in his report that the Veteran's hypertension was less likely than not related to his diabetes mellitus, reasoning that the Veteran's hypertension predated his diabetes mellitus.

The Board finds the opinion of the February 2007 VA examiner to be the most probative evidence of record with regard to whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  The opinion of the February 2007 VA examiner is supported by the December 2004 Diabetes Mellitus Physicians Statement, and by the May 2005 VA examination report.  Moreover, the Board notes that there is no evidence of record other than the Veteran's own lay assertions (including by way of his representative) tending to link his hypertension to his service-connected diabetes mellitus.  The Board notes, however, that the Veteran, as a lay person, is not shown to be competent to etiologically link a condition such as hypertension to diabetes mellitus, which requires medical expertise in both endocrinology and cardiology.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, the Board observes that, as noted by the VA examiner, the Veteran's history of hypertension pre-dates his history of diabetes, which is inconsistent with the Veteran's assertion that his diabetes caused his hypertension.  

Absent any competent evidence tending to link the Veteran's hypertension to his service-connected diabetes mellitus, either on the basis of causation or aggravation, the Board finds that the preponderance of the evidence is also against granting service connection for hypertension as secondary to diabetes mellitus.

In summary, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension on a direct basis and as secondary to service-connected disability, and service connection may not be presumed; therefore, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2002).

B.  Left Hip

The Veteran also claims that he has a left hip disability that is related to his active service.  He testified at the Board hearing that he injured his left hip in service around December 1970 when he fell off a tank and landed on his back (in the same incident that involved his service-connected left knee).  He testified that he did not complain regarding his left hip in service because he was a "trooper" and the incident was shortly prior to his discharge from service.  In the alternative, the Veteran claims that he has a left hip disability secondary to his service-connected left knee disability.  See Informal Claim, August 2001.

As an initial matter, it appears that the RO characterized the Veteran's claim for service connection for a left hip disability as having been filed in February 2007.  However, the Veteran previously filed an informal claim for service connection for a left hip disability back in August 2001, which claim was not adjudicated until the March 2008 rating decision.  It was in that August 2001 informal claim that the Veteran asserted that his left hip condition was secondary to his service-connected left knee disability.

The Veteran's service treatment records are silent as to any left hip complaints or treatment.  Also, none of the Veteran's post-service VA treatment records dated through September 2013 reflect any treatment for any left hip condition.  In sum, there is no medical evidence of record of any left hip disability.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any left hip disability, there may be no service connection.  See id. 

An August 2002 VA treatment record reflects that the Veteran reported having experienced pain radiating from his left knee into his hip, although it was noted that it had resolved.  Similarly, a July 2006 VA orthopedic consultation record reflects a complaint of left hip pain, but again, no left hip disability was diagnosed by the orthopedic resident (relating to the Veteran's left hip).  The Veteran also testified at the Board hearing that he was experiencing left hip pain around the time that he was discharged from active service.  However, pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran reported at the May 2007 VA examination relating to his left knee rating claim that he fell due to his left knee disability and bruised his left hip.  The Board notes, however, that no left hip findings or diagnosis was noted by the examiner, and again, despite the Veteran being followed for several years since at the VA medical center for various maladies, including back pain and left knee pain, there is no record of complaint whatsoever so as to suggest any current left hip condition.

Finally, the Veteran asserts that he does in fact have a current left hip disability.  The Board finds, however, that the credibility of his assertion is diminished by the lack of record of complaint in any of his post-service treatment records.  The Board is mindful of Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility due to the lack of contemporaneous treatment records corroborating those symptoms.  The Board notes, however, that the instant case is distinguishable in that this is not a case involving a lack of contemporaneous treatment records.  Rather, the Board notes that there are hundreds of pages of post-service VA treatment records in the claims file, including several records of treatment at the VA pain clinic, including for back pain and left knee pain.  None of the VA treatment records, however, reflect any treatment for any particular current left hip condition.  Therefore, the Board finds the Veteran's assertion that he has a left hip disability to be not credible.

In summary, the preponderance of the evidence is against finding that a current left hip disability exists; therefore, service connection is not warranted.  The benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to diabetes mellitus, is denied.

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability, is denied.


REMAND

A.  Back

The Veteran claims that he has a back disability that is related to his active service.  Specifically, he testified at the Board hearing that around December 1970 he fell off a tank and onto his back on a pile of rocks (apparently in the same falling incident in which he injured his service-connected left knee).  He testified that he was never treated for his back in service because he was a "trooper" and it was not long before his discharge.  In the alternative, the Veteran claims that he has a back condition as secondary to his service-connected left knee disability.  See Informal Claim, August 2001.

As an initial matter, the Board notes that similar to the Veteran's left hip claim, it appears that the RO characterized the Veteran's claim for service connection for a back disability as having been filed in May 2007.  The Board notes, however, that the Veteran previously filed an informal claim for service connection for a back disability back in August 2001, which claim was not adjudicated until the March 2008 rating decision.  It was in that August 2001 informal claim that the Veteran asserted that his back condition was secondary to his service-connected left knee disability.

By way of background, the Veteran's service treatment records reflect that around January 1971, he was treated for a left knee condition noted as due to falling off an armored tank and onto rocks.  A January 1971 record reflects, however, that the Veteran "landed full force on his left knee," and another undated record from around that time reflects that the Veteran had landed on his left leg.  None of these records, however, reflect any back complaints.

Post-service, VA treatment records reflect that the Veteran has been followed for a back condition, including lumbar facet pathology, low back pain, and degenerative disc disease (DDD) of the lumbar spine.  See, e.g., December 2000, May 2002, April 2007.  Also, the Board acknowledges that the Veteran testified at the Board hearing that he falls due to his left knee disability, which falls aggravate his back condition.

The Veteran has not been provided with a VA examination relating to his claim.  As shown above, the evidence of record shows that the Veteran has been followed for diagnosed back conditions at the VA medical center, and that the Veteran has reported falling due to his service-connected left knee disability and injuring his back.  Therefore, despite the lack of record of treatment in service, because the Veteran has also claimed entitlement to secondary service connection, the Board finds that the low threshold requirement for a VA examination has been met, and that a remand is required so that the Veteran may be provided with a VA examination relating to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, a February 2007 VA examination report relating to the Veteran's peripheral neuropathy service connection claims, and a May 2007 VA examination relating to the Veteran's left knee rating claim, both reflect that the Veteran is in receipt of disability income from the Social Security Administration (SSA) relating to a back condition.  Therefore, a remand is also necessary so that any outstanding SSA records may be associated with the claims file.

B.  Peripheral Neuropathy

The Veteran claims that he has peripheral neuropathy of the upper and lower extremities secondary to his service-connected diabetes mellitus.  He also raised a contention at the Board hearing that his peripheral neuropathy of the lower extremities is secondary to his back condition (testifying that when inflammation in his back builds up it pinches a nerve and he is unable to walk or "I just go down.").

The Veteran was provided with a VA examination in February 2007.  The VA examiner recorded a diagnosis of peripheral neuropathy of the lower extremities and opined that it was likely due to the Veteran's intervertebral disc disease.  Because, however, the Veteran's claim for service connection for a back disability is being remanded herein for further development, the Board will defer a decision on the issue of service connection for lower extremity peripheral neuropathy, as the two issues are intertwined.

With regard to the Veteran's upper extremities, the February 2007 VA examiner recorded a diagnosis of neuropathy of the upper extremities.  It is not entirely clear, however, whether the examiner intended to relate the Veteran's neuropathy of the upper extremities to his back condition as well, and no other etiological opinion was provided.  Therefore, the Board finds that a remand is necessary to obtain clarification as to whether the Veteran's peripheral neuropathy of the upper extremities is caused or aggravated by his diabetes mellitus, or by his back condition.  While the Board acknowledges that the Veteran himself has not raised the theory of entitlement to service connection as secondary to a back disability with regard to his upper extremities, the Board finds that this contention has certainly been raised by the February 2007 VA examiner's report.

C.  Left Knee

The Veteran's left knee disability is currently assigned a 10 percent disability rating under Diagnostic Code 5257, effective February 12, 1971.  The Veteran seeks an increased rating.

The Veteran was most recently provided with a VA examination in May 2007.  The VA examiner noted, among other things, that there was no evidence of instability.  By contrast, however, the Veteran testified at the Board hearing that his left knee "gives out" and he experiences instability on a weekly basis.  Therefore, as the evidence indicates that the Veteran's left knee disability has worsened since his last VA examination, a remand for a new VA examination is required to address the current severity of his left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's records from SSA and associate them with the claims file.

2. After the above development has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his claimed back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that:

a) Any back disability had its onset in service or is otherwise directly related to the Veteran's active service, including his fall off an armored tank, and subsequent treatment in January 1971.

b) Any back disability was caused or aggravated by his service-connected left knee disability (including his reported falls due to his left knee).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term aggravation means that there is a permanent worsening beyond the normal progression of the disability.

3. Schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his claimed peripheral neuropathy of the upper extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any peripheral neuropathy of the upper extremities:

a) Was caused or aggravated by the Veteran's diabetes mellitus; or

b) Was caused or aggravated by the Veteran's back condition.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term aggravation means that there is a permanent worsening beyond the normal progression of the disability

4. Schedule the Veteran for a new VA examination to assess the current severity of his service-connected left knee disability.  All testing deemed necessary must be conducted and the results reported in detail.  

5. Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


